DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59 and 62 are pending in the instant invention.  According to the Amendments to the Claims, filed January 27, 2021, claims 22, 24, 26-34, 36-47, 50, 52-55, 57, 58, 60, 61 and 63-67 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047088, filed August 16, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/375,965, filed August 17, 2016.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specification of the prior-filed invention, US Provisional Application No. 62/375,965, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (I), which now discloses a proviso, and is no longer coextensive with that of US Provisional Application No. 62/375,965.
	Consequently, since the specification of US Provisional Application No. 62/375,965 lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2017/047088, filed August 16, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on January 27, 2021, is acknowledged: a) Group I - claims 1-21, 23, 25 and 35; and b) substituted imidazo[1,2-a]pyridine of Formula (I) - p. 92, Compound I-24, shown to the right below, and hereafter referred to as 6-(7-methoxy-6-(1-methyl-1H-pyrazol-4-yl)imidazo[1,2-a]pyridin-3-yl)-N-(pyrrolidin-3-yl)pyridin-2-amine, where R1 = -OCH3; R2 = -pyrazol-4-yl, substituted at N1, with -CH3; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 is show to the left, wherein m = 2, n = 1, and R8 = -H; and Y = -NH-.  Claims 1-11, 13, 15, 17-21 23, 25 and 35 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 48, 49, 51, 56, 59 and 62 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-21, 23, 25 and 35 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted imidazo[1,2-a]pyridines of the Formula (I); and b) a particular utility for the substituted imidazo[1,2-a]pyridines of the Formula (I).
	The following title is suggested: SUBSTITUTED IMIDAZO[1,2-a]PYRIDINES AS IRAK-4 INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A compound of Formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R7 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;
	R8 is H, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)CH3, C(O)CH2CN, C(O)-phenyl, C(O)OH, or phenyl-CH3;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;

with the provisos that:
(1)	the sum of m and n is at least 1; and
(2)	when R1 is H, at least one of R4, R5, or R6 is F, Cl, Br, CH3, CF3, or OCH3.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is H, halogen, C1-C7 alkyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is Cl, CH3, OCH3, or OCH2CH2-morpholinyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is halogen, C1-C7 alkyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H, halogen, CN, C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CF3, CF2CF3, C(O)N(CH3)2, C(O)-morpholin-4-yl, OCH3, OCH2CH3, OCH2CH2-morpholinyl, 4-ethylpiperazin-1-yl, 1H-pyrrol-3-yl, pyrazol-3-yl, 1H-pyrazol-4-yl, 1-methylpyrazol-4-yl, 1-(morpholin-4-yl)pyrazol-4-yl, 3,5-dimethylpyrazol-4-yl, 3,5-dimethylisoxazol-4-yl, tetrazol-5-yl, pyridin-3-yl, pyridin-4-yl, or 2-methoxypyridin-4-yl.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H, halogen, C1-C3 alkyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H or OCH3, wherein the OCH3 is optionally substituted with one, two or three independently selected halogen substituents.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H or OCH3.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is F, Cl, Br, CH3, CF3, or OCH3.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 13, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is F, Cl, Br, CH3, CH2CH3, or OCH3.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 15, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is F, Cl, Br, CH3, CF3, or OCH3.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, or -N[CH(CH3)2]-.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is -NH- or -N(CH3)-.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R8 is H, C≡CH, C(O)CH3, C(O)CH2CN, or C(O)-phenyl.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 1, 2, or 3.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
23.	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-20, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 I-21, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-22,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 I-23, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-24, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 I-25, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 I-26, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 I-27, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 I-28,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 I-29, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 I-30, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 I-31,

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 I-32, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 I-33, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 I-36,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 I-38, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 I-39, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 I-40,

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 I-41, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 I-47, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 I-48,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 I-49, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 I-50, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-53,

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 I-55, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 I-56, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 I-61,

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 I-62, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 I-63,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 I-67, and 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 I-68,
or a pharmaceutically acceptable salt or stereoisomer thereof.

23a.	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is selected from the group consisting of:

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 I-34, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 I-35,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 I-65, and 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 I-66,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 23, wherein the compound is selected from the group consisting of:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-20, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-22, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-24,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 I-26, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 I-27, and 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-53,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable formulary ingredient, adjuvant, or carrier and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-5, 7-21 and 35 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claims 1 and 5 recite the broad limitations (1) heterocyclyl, with regard to optional substituents for R2; and (2) heteroaryl, with regard to optional substituents for R2, respectively, and the claims also recite (1) piperidyl, piperazinyl, and morpholinyl, with regard to optional substituents for R2; and (2) pyrrolyl, with regard to optional substituents for R2, respectively, which are the narrower statements of the limitations.

	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 1 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, derivative, in claim 1, is a relative term which renders the claim indefinite.  The term, derivative, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 47, uses open language, such as for example, to define simple derivatives as ethers, esters, or amides; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted imidazo[1,2-a]pyridines of the Formula (I) have been rendered indefinite by the use of the term, derivative.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 5 recites the limitation, The compound of claim 1, wherein R2 is… C1-C6 alkoxy,… wherein the… C2-C6 alkoxy… is optionally substituted…, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 5, for this limitation, with respect to the substituted imidazo[1,2-a]pyridines of the Formula (I).  According to claim 5, C2-C6 alkoxy is not recited, with respect to R2 of the substituted imidazo[1,2-a]pyridines of the Formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitations, 2-methoxy-pyridin-5-yl and 3,5-(dimethyl)pyrazolyl, respectively, with regard to R2, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted imidazo[1,2-a]pyridine of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted imidazo[1,2-a]pyridines of the Formula (I), an essential portion of the substituted imidazo[1,2-a]pyridines of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted imidazo[1,2-a]pyridines of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 23 and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 23 is an omnibus type claim.
	The inventor or joint inventor should note that claim 23 recites the limitation, The compound of claim 1 , wherein the compound is I-20,… or I-68, which does not comply with 35 U.S.C. § 112(b).
	Similarly, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests incorporating the structures of compounds I-20,… or I-68, respectively, into the claims, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 19 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 19 recites the limitation, The compound of claim 1, wherein R7 is…azetidyl, in lines 1-2 of the claim.  According to claim 1, R7 is azetidin-2-yl or azetidin-3-yl, with respect to the substituted imidazo[1,2-a]pyridines of the Formula (I).  Consequently, since The compound of claim 1, wherein R7 is…azetidyl, fails to specify a further limitation to the substituted imidazo[1,2-a]pyridines of the Formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted imidazo[1,2-a]pyridines of the Formula (I), as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624